Citation Nr: 1011890	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  03-11 140	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome (CTS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from July 1978 to February 
1980.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2003 rating action that denied service 
connection for bilateral CTS.

By decision of December 2004, the Board denied service 
connection for bilateral CTS.  The Veteran appealed the 
denial to the U.S. Court of Appeals for Veterans Claims 
(Court).  By February 2007 Memorandum Decision, the Court 
vacated the Board's December 2004 decision and remanded this 
case to the Board for readjudication consistent therewith.

By decisions of February 2007 and May 2009, the Board 
remanded this case to the RO for further development of the 
evidence and for due process development.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) and the Court's 
decision, the Board finds that all notice and development 
action needed to render a fair decision on the claim on 
appeal has not been accomplished.

A remand by the Board confers upon a veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).  

In May 2009, the Board remanded the issue on appeal to the RO 
afford the Veteran a VA neurological examination and to 
obtain medical opinions, accompanied by a discussion of the 
clinical evidence on file in the claims folder, and a clear 
explanation of the reasons and bases for the opinions 
provided.  The Veteran was afforded such examination on 4 
November 2009 at the Portland, Oregon VA Medical Center 
(VAMC) by M. Daniel, M.D., but the RO failed to furnish the 
physician the veteran's claims folder for review prior to the 
examination.  In February 2010 written argument, the 
veteran's representative noted this deficiency and requested 
that this case be remanded to the RO for cure.  After 
appellate review, the Board concurs with the veteran's 
representative's contentions.  

Where the record does not adequately reveal the current state 
of a disability, the fulfillment of the duty to assist 
includes providing a thorough and contemporaneous medical 
examination that considers the claimant's prior medical 
examinations and treatment.  See Floyd v. Brown, 9 Vet. 
App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994).  Inadequate medical evaluation frustrates judicial 
review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Under 
the circumstances, the Board finds that this case must thus 
be remanded to the RO to obtain a supplemental statement from 
Dr. Daniel at the Portland VAMC to resolve the issue on 
appeal.  The RO is advised that a new examination of the 
Veteran is not necessary unless Dr. Daniel is unable to 
furnish the additional information without another 
examination of the Veteran, or Dr. Daniel is unavailable, and 
a new examination by another physician is necessary.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should return the claims 
folder to M. Daniel, M.D., at the 
Portland, Oregon VAMC for a detailed 
medical statement to supplement his prior 
4 November 2009 medical opinions 
regarding the etiology of the veteran's 
current bilateral CTS.  

The physician should review the evidence 
in the claims folder and state whether 
such review changes any facts or opinions 
as to the etiology of the veteran's 
bilateral CTS contained in his 4 November 
2009 examination report.  He should 
specifically review and address the 
October 2008 VA examination report, and 
the                6 November 2009 VA 
orthopedic examination report contained 
in the claims folder.     

In rendering this supplemental statement, 
the doctor should provide a detailed 
discussion of the veteran's documented 
medical history and assertions, as 
appropriate, and set forth the complete 
rationale for the conclusions and opinion 
reached in a printed (typewritten) 
report.  

2.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall, 11 Vet. App. at 271.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.
 
4.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
appellant and her representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant needs take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.     §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

